APPEAL OF C. D. WOODARD.Woodard v. CommissionerDocket No. 1760.United States Board of Tax Appeals2 B.T.A. 432; 1925 BTA LEXIS 2407; September 7, 1925, Decided Submitted June 1, 1925.  *2407 Morris D. Kopple, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  *433  Before IVINS, MARQUETTE, and MORRIS.  This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $679.29.  The facts are presented by the pleadings from which the Board makes the following FINDINGS OF FACT.  The taxpayer's business address is Santa Rosa, N. Mex.  During the taxable year 1920 the taxpayer's entire income was derived from certain separate property, being a legal one-third life interest in the estate of his deceased first wife.  The income of the said estate was derived through royalties from oil and gas properties which it held.  The Commissioner has refused to allow the taxpayer a deduction of $13,254.07, for depletion of his alleged interest in the above-described oil and gas properties.  DECISION.  The determination of the Commissioner is approved.  ARUNDELL not participating.